Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al (CN101384425A). Shimizu is read from an English machine translation, which has been placed in the application file.
With regards to claim 1, Shimizu discloses a layered product such as an EMI shielding film (i.e., electromagnetic interference shielding film) comprising a composite film including a porous layer in the form of a perforated film, wherein at least one porous layer surface is printed with an ink comprising carbon nanotubes (i.e., an electrically conducting carbon material) (Shimizu – Translation: page 7, seventh paragraph, eleventh paragraph, and second-to-last paragraph; page 19, second paragraph). From the phrase “at least one porous layer surface” disclosed in Shimizu, a person of ordinary skill would at once envisage two printed ink layers, one on the upper and lower surfaces of the porous layer (i.e., first and second printed ink layers comprising carbon nanotubes, which are considered first and second carbon layers, respectively, can be at once envisaged). Alternatively, the phrase “at least one surface” suggests the presence of first and second printed layers (i.e., first and second carbon layers), or that there is only a single printed layer. From these two possibilities, a person of ordinary skill would have found it obvious to try first and second printed layers (i.e., first and second carbon layers). The porous layer is disclosed as having a thickness of about 0.1 to about 300 microns, which overlaps the claimed range of between about 30 microns and about 500 microns (Shimizu: page 7, seventh paragraph). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness (see MPEP 2144.05). With regards to the claimed composite film thickness, the range of the porous layer is within the claimed composite film range. The composite film thickness is considered to include the thicknesses of the first and second printed ink layers. Shimizu does not disclose specific thicknesses for the printed ink layers, though Shimizu teaches that the printing ink should form a conductive layer with size sufficient to cover the composite materials to form a cap, but not cause loss of pore structure (Shimizu: page 7, last paragraph through to first paragraph of page 8). Therefore, a person of ordinary skill in the art would have found it obvious to have optimized the thicknesses of the first and second printed layers, and hence, the thickness of the overall composite.
With regards to claim 3, the electrically conducting carbon material of the first and second carbon layers comprises carbon nanotubes (see above discussion).
With regards to claim 11, the porous layer of Shimizu comprises, for example, polyimide (Shimizu: page 7, third paragraph).
With regards to claim 13, Shimizu does not disclose specific thicknesses for the printed ink layers, though Shimizu teaches that the printing ink should form a conductive layer with size sufficient to cover the composite materials to form a cap, but not cause loss of pore structure (Shimizu: page 7, last paragraph through to first paragraph of page 8). Therefore, a person of ordinary skill in the art would have found it obvious to have optimized the thicknesses of the first and second printed layers.
With regards to claim 15, Shimizu discloses a layered product such as an EMI shielding film (i.e., electromagnetic interference shielding film) comprising a composite film including a porous layer in the form of a perforated film, wherein at least one porous layer surface is printed with an ink comprising carbon nanotubes (i.e., an electrically conducting carbon material) (Shimizu – Translation: page 7, seventh paragraph, eleventh paragraph, and second-to-last paragraph; page 19, second paragraph).  With regards to phrase “[a]n electronic device comprising an electromagnetic interference shield”, it is noted that the electromagnetic interference shielding film of Shimizu is itself an electronic device, and therefore, this limitation is necessarily met. From the phrase “at least one porous layer surface” disclosed in Shimizu, a person of ordinary skill would at once envisage two printed ink layers, one on the upper and lower surfaces of the porous layer (i.e., first and second printed ink layers comprising carbon nanotubes, which are considered first and second carbon layers, respectively, can be at once envisaged). Alternatively, the phrase “at least one surface” suggests the presence of first and second printed layers (i.e., first and second carbon layers), or that there is only a single printed layer. From these two possibilities, a person of ordinary skill would have found it obvious to try first and second printed layers (i.e., first and second carbon layers). The porous layer is disclosed as having a thickness of about 0.1 to about 300 microns, which overlaps the claimed range of between about 30 microns and about 500 microns (Shimizu: page 7, seventh paragraph). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness (see MPEP 2144.05). With regards to the claimed composite film thickness, the range of the porous layer is within the claimed composite film range. The composite film thickness is considered to include the thicknesses of the first and second printed ink layers. Shimizu does not disclose specific thicknesses for the printed ink layers, though Shimizu teaches that the printing ink should form a conductive layer with size sufficient to cover the composite materials to form a cap, but not cause loss of pore structure (Shimizu: page 7, last paragraph through to first paragraph of page 8). Therefore, a person of ordinary skill in the art would have found it obvious to have optimized the thicknesses of the first and second printed layers, and hence, the thickness of the overall composite.
With regards to claim 16, Shimizu discloses a micropore diameter of about 0.01 to about 10 microns, which overlaps the claimed range of about 10 to 70 microns, thereby establishing a prima facie case of obviousness (Shimizu: page 14, eighth paragraph). See MPEP 2144.05.
With regards to claim 17, Shimizu discloses a porosity of about 30% to about 80%, which overlaps the claimed range of at least 40% by volume, thereby establishing a prima facie case of obviousness (Shimizu: page 14, eighth paragraph). See MPEP 2144.05.
With regards to claim 18, Shimizu discloses a porosity of about 30% to about 80%, which overlaps the claimed range of 70% to 90% by volume, thereby establishing a prima facie case of obviousness (Shimizu: page 14, eighth paragraph). See MPEP 2144.05.
With regards to claim 19, the porous polymer layer of Shimizu is substantially identical to that of the claimed invention (i.e., made of the same material, which is polyimide, has an overlapping thickness, and has an overlapping porosity) (see above discussion). A product’s compositional features and its properties are inseparable. See MPEP 2112. Therefore, the claimed thermal conductivity of less than 5 Watts per meter Kelvin would have been expected of the porous polymer layer of Shimizu.
With regards to claim 20, the porous polymer layer of Shimizu is substantially identical to that of the claimed invention (i.e., made of the same material, which is polyimide, has an overlapping thickness, and has an overlapping porosity) (see above discussion). A product’s compositional features and its properties are inseparable. See MPEP 2112. Therefore, the claimed thermal conductivity of 0.01 to 1 Watts per meter Kelvin would have been expected of the porous polymer layer of Shimizu.





Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu as applied to claim 1 above, and further in view of Ohta et al (US 2010/0196716 A1).
With regards to claim 4, Shimizu discloses an electromagnetic shield as applied to claim 1 comprising conductive carbon layers on both sides of a porous polymer layer (see above discussion). However, Shimizu does not appear to specifically disclose the carbon layers as comprising compressed graphite.
Ohta is directed to compressed graphite films for electromagnetic shielding (Ohta: abstract; para. [0124] and [0168]-[0169]). The physical compression of the graphite film during graphitization leads to a physical orientation of the graphite layers in a planar direction (Ohta: para. [0169]). Such compression results in homogenous graphitization and a uniform film with improved heat conductivity (Ohta: para. [0169]-[0171]). Shimizu and Ohta are analogous art in that they are related to the same field of endeavor of electromagnetic shielding films including carbon nanomaterials. A person of ordinary skill in the art would have found it obvious to have incorporated the compressed graphite of Ohta into the carbon layers of Shimizu, as it would result in a homogenous, uniform film with improved heat conductivity (Ohta: para. [0169]-[0171]).
With regards to claim 5, the carbon layers of Shimizu are deposited on the porous polymer layer (i.e., a polymer film) (see above discussion).







Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu as applied to claim 1 above, and further in view of Tai et al (US 2015/0359147 A1).
With regards to claim 6, Shimizu discloses an electromagnetic shield as applied to claim 1 (see above discussion). However, Shimizu does not appear to specifically disclose the selection of an electrically conductive polymer material.
Tai discloses an electromagnetic interference shield comprising a transparent conductive polymer (Tai: abstract; para. [0002]). The transparent conductive polymer enhances the dispersion of any present carbon nanomaterials and further provides transparency (Tai: para. [0003]-[0006] and [0021]). Furthermore, Tai provides a series of examples and comparative examples, the results of which indicate that the inclusion of conductive polymer to a composite not already containing such a material leads to improved conductivity, and therefore improved shielding efficiency (Tai: para. [0047]). Shimizu and Tai are analogous art in that they are related to the same field of endeavor of electromagnetic shielding laminates for protecting electronic devices. A person of ordinary skill in the art would have found it obvious to have included the conductive polymer layer of Tai within the laminate of Shimizu, in order to enhance the dispersion of additional carbon nanomaterials, provide improved transparency, and provide improved electromagnetic shielding via an increase in electrical conductivity (Tai: para. [0003]-[0006], [0021], and [0047]).
With regards to claims 7-8, as Shimizu acknowledges providing additional layers to both sides of its porous layer, a person of ordinary skill in the art would have found it obvious to have placed the electrically conducting layer of Tai on both sides of the porous layer of Shimizu (see above discussion).
With regards to claim 9, a person of ordinary skill in the art would have found it obvious to have selected poly-3,4-ethylenedioxythiophene (PEDOT) for the electrically conductive polymer material, as Tai discloses PEDOT as preferable (Tai: para. [0021]).
With regards to claim 10, Shimizu discloses further lamination of polyester base material to its porous layer, and therefore, a person of ordinary skill would have found it obvious to incorporate polyester into the conductive layer of Shimizu and Tai (Shimizu: page 16, eighth paragraph).

Response to Arguments
Applicant’s arguments, filed April 29th, 2022, with respect to the rejections over the Liang reference have been fully considered and are persuasive. Liang does not teach the claimed porous polymer mesh in the form of a woven web or a perforated film with a thickness of between about 30 microns and about 500 microns.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shimizu.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.W./
Examiner, Art Unit 1783
 /MARIA V EWALD/ Supervisory Patent Examiner, Art Unit 1783